Citation Nr: 1041765	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  05-32 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from January 1967 to April 1972, to include a tour of duty in 
Vietnam; he holds the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the Waco, Texas, 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA), which, in pertinent part, denied service connection 
for bilateral hearing loss.

When this issue was previously before the Board in November 2008, 
the matter was remanded for further development.


FINDING OF FACT

Bilateral hearing loss was at least as likely as not caused by 
in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection of bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The benefit sought on appeal is being granted in full.  
Accordingly, any error committed with respect to either the duty 
to notify or the duty to assist was harmless and will not be 
further discussed.  


II.  Evidence

Service personnel records verify that the Veteran served in 
Vietnam from June 1969 to January 1971.  During that time period, 
he was awarded the CIB; he states that his position took 24 
rounds of incoming fire from US artillery in a friendly fire 
incident.

Service personnel records reveal several reports of audiometric 
testing from June 1964 (during Reserve service) to separation in 
January 1972.  All tests show hearing acuity within normal 
limits; testing in 1964, 1967, and 1972 indicated 0 decibel loss 
at all frequencies.  1966 and 1968 testing show results varying 
between -10 and -25 decibel loss.  The Veteran maintains that 
testing was not actually performed on entry into active duty in 
1967, or on separation in 1972.  There are no subjective reports 
of hearing problems reflected on any examination or treatment 
record, though the Veteran reported "wax" in his ears in 
January 1967.

A VA audiometric examination was conducted in September 2004.  
The Veteran reported that he had experienced sudden onset 
bilateral hearing loss in Vietnam during combat.  He was exposed 
to gunfire, artillery, explosions, and aircraft noise.  He 
reported the onset of constant high pitched tinnitus in service 
as well.  He worked in insurance after service, and was not 
exposed to noise in that capacity.  Recreationally, he was 
exposed to noise from hunting, chain saws, and other power tools, 
but he always used hearing protection.  Physical examination of 
the ears was normal.  Bilateral severe high frequency hearing 
loss was diagnosed on testing.  The examiner opined that the loss 
was consistent with the Veteran's history of noise exposure, but 
in light of normal audiometric testing at separation from 
service, the hearing loss was less likely than not related to 
service.  Tinnitus was service connected.

A second VA audiometric examination was conducted in August 2009.  
The Veteran again reported the sudden onset of hearing loss and 
tinnitus following an artillery attack in Vietnam.  He described 
noise exposure in service from gunfire, artillery, tanks, and 
aircraft; hearing protection was not used or available.  He 
stated he had some occupational noise exposure prior to military 
service when working in refineries, and he described recreational 
noise exposure after service from hunting, power tools, chain 
saws, and lawn equipment.  He used hearing protection after 
service.  No abnormalities were noted on physical examination of 
the ears.  Audiometric testing showed moderate to severe 
sensorineural hearing loss on the right and mild to severe 
sensorineural hearing loss on the left.  Again, the examiner 
opined that the hearing loss was consistent with the history of 
noise exposure, but in light of normal testing at separation and 
the lack of any upward shift in puretone thresholds over the 
course of service, the disability less likely than not began 
during service.

III.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The Veteran is a decorated combat Veteran.  His allegations of 
noise exposure are consistent with this service, and hence 
acoustic trauma in service is conceded.  This is also consistent 
with prior findings made in conjunction with the grant of service 
connection for tinnitus.

Service treatment records indicate that hearing testing was 
performed at separation from service in 1972; however, the 
Veteran states that no such testing was actually conducted.  
There is no reason to doubt the veracity of the Veteran; he has 
consistently provided a clear historical account of his service, 
and his other allegations are consistent with the facts and 
circumstances of his service.

Moreover, the objective test results reported on five separate 
examinations vary wildly and without discernible trend.  All 0 
decibel losses were noted on three examinations (1964, 1967, and 
1972), while two others (1966 and 1968) fluctuated between -25 
and -10 decibel losses at various frequencies.  The uniformity of 
some tests, alternating with the wide fluctuation in others, 
lends credence to the Veteran's allegations that he was not 
actually tested.

At best, the evidence of actual testing in 1972 is in equipoise 
with the Veteran's allegations that the results were merely 
entered as placeholders.  All reasonable doubt is resolved in 
favor of the Veteran.  There is no credible evidence of the 
Veteran's actual hearing acuity at separation from service, or at 
any point during service.

Both VA examiners have stated that the Veteran's current 
bilateral hearing loss is consistent with his reported, 
established military noise exposure.  Only the fact that records 
appeared to indicate that he did not in fact have any hearing 
loss or upward shift at separation caused the negative nexus 
opinions.  As was just discussed, however, the evidence of record 
cannot be said to establish that fact.  That portion of the 
medical opinions is therefore not considered probative, and will 
not be considered.

The Veteran reports the sudden onset of hearing loss in service 
following excessive noise exposure in combat.  He is competent to 
report the loss of hearing acuity, as that is observable through 
his five senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).  The VA examiners have 
opined that the hearing loss shown on testing is consistent with 
that acoustic trauma.

Accordingly, service connection for bilateral hearing loss is 
warranted.


ORDER

Service connection for bilateral hearing loss is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


